  Case 2:20-cr-00182-DBB Document 31 Filed 06/26/20 PageID.451 Page 1 of 7




SCOTT KEITH WILSON, Federal Public Defender (#7347)
WOJCIECH NITECKI, Assistant Federal Public Defender (#12187)
KRISTEN R. ANGELOS, Assistant Federal Public Defender (#8314)
OFFICE OF THE FEDERAL PUBLIC DEFENDER
DISTRICT OF UTAH
Attorneys for Defendant
46 West Broadway, Suite 110
Salt Lake City, Utah 84101
Telephone: (801) 524-4010
Fax: (801) 524-4060
______________________________________________________________________________

                       IN THE UNITED STATES DISTRICT COURT

                                     DISTRICT OF UTAH


  UNITED STATES OF AMERICA,                               MOTION TO DISMISS
                                                     THE COMPLAINT AND DISCHARGE
   Plaintiff,                                               THE DEFENDANT

  v.

  JACKSON STUART TAMOWSKI                                    Case No. 2:20-mj-416-DBP
  PATTON,

   Defendant.



       Jackson Patton, pursuant to the Rule or Criminal Procedure 5.1(f) moves this Court to

immediately discharge Mr. Patton because the government failed to establish probable cause of

the jurisdictional element of 18 U.S.C. § 844(i). The preliminary hearing occurred on June 25,

2020. This Court deferred its decision and ordered the government to brief the issue of whether

the evidence established the jurisdictional element of 18 U.S.C. § 844(i).

                                Preliminary Hearing Standard.

       The purpose of the preliminary hearing “is to determine whether there is probable cause

to believe that a crime has been committed and, if so, probable cause to believe that Defendant

committed the crime.” United States v. Torchio, 2004 WL 2519226, at *1 (D. Kan. 2004).
  Case 2:20-cr-00182-DBB Document 31 Filed 06/26/20 PageID.452 Page 2 of 7




“Probable cause exists when the facts and circumstances within the officer’s knowledge and of

which they had reasonably trustworthy information are sufficient to themselves to warrant a man

of reasonable caution in the belief that an offense has been . . . committed.” United States v.

Miller, 532 F.2d 1335, 1337 (10th Cir. 1976) (citations omitted) (emphasis added). Every case

must “be considered on its own facts.” Miller, 532 F.2d at 1337.

                        Evidence presented at the preliminary hearing.

       Government Exhibit 20, the copy of the felony complaint provides the following in

pertinent part:

       The Salt Lake City Police Department regularly conducts business in interstate
       commerce, for instance by purchasing vehicles and other equipment and supplies in
       interstate commerce. The activities of the Salt Lake City Police Department in enforcing
       laws also affect interstate commerce.

Government Ex. 20, 3-2.

       In addition, the government’s sole witness, FBI Special Agent Elkington had no personal

knowledge and no reasonably trustworthy information to support the finding of probable cause

on the jurisdictional element of section 844(i). To this end, Elkington testified, in general, about

how some acts by some Salt Lake City Police Officers could affect interstate commerce. He

candidly admitted on cross-examination that he did not know which officer drove the patrol car

to the scene of the protest, he did not know what the officer’s assignment was that day, and he

did not know anything about this specific patrol car.

                                 Elements of 18 U.S.C. § 844(i).

       The element of 18 U.S.C § 844(i) specific to this incident are:
       (1) To maliciously damage or destroy, or attempt to damage or destroy;
       (2) By means of fire or explosives;
       (3) Any vehicle used in interstate or foreign commerce or in any activity affecting
           interstate or foreign commerce.



                                                 2
  Case 2:20-cr-00182-DBB Document 31 Filed 06/26/20 PageID.453 Page 3 of 7




See Jones v. United States, 529 U.S. 848, 850 (2000) (citing 18 U.S.C. § 844(i)) (quotations

omitted).

                  The government did not meet its burden under Belflower.

       In the preliminary hearing the government relied on Belflower v. United States, 129 F.3d

1459 (11th Cir. 1997), because it involved the arson of a police car. As the defense pointed out

during the argument and as explained in the next section, Belflower is no longer good law. But

even if the case is persuasive, the evidence presented at the preliminary hearing fell short of the

standard articulated by the Belflower court.

       In Belflower, the court held that the officer “used the automobile in the performance of

his law enforcement duties and the performance of those duties clearly represent[ed] an activity

affecting interstate commerce.” Belflower, 129 F.3d at 1462 (footnote omitted). In that case, the

officer’s activity affected interstate commerce, as long as that particular officer performed some

duties which affected interstate commerce and used the car in the performance of his duties.

       Applying the facts of the case, the Belflower court noted that the officer (Deputy

Thrower) who used the destroyed Crown Victoria patrolled traffic on Interstate, issued citations

to the out-of-state drivers, made drug arrests on Interstate and participated in out-of-state drug

investigations. He also ran state and federal warrant checks on a computer, arrested people who

lived outside of his home state, recovered stolen property from outside of the state, and attended

training outside of his home state. Id. However, the Belflower court made clear that its “holding

[was] limited to the facts of this case and [did] not establish a categorical rule that law

enforcement is per se an activity that affects interstate or foreign commerce.” Id. n.5.

       While the Belflower test does not survive Jones, see infra 4, even under that analysis the

government’s evidence at the preliminary hearing did not meet the jurisdictional element of



                                                  3
    Case 2:20-cr-00182-DBB Document 31 Filed 06/26/20 PageID.454 Page 4 of 7




section 844(i). To this end, Agent Elkington did not know which officer drove the car on the day

of the incident and he did not know how long this vehicle has been with Salt Lake City Police

Department. For all this Court knows, the car may have been put to use and the officer may have

joined the Department on May 30, 2020, the day of the incident. In addition, Agent Elkington

admitted that he had no personal knowledge of whether the car was used to patrol traffic on

Interstate, if an officer used the car to issue citations to the out-of-state drivers, or make arrests

on Interstate. He did not know if the car’s computer was used to run state and federal warrants,

or if the officer used the vehicle to arrest people who lived outside of Utah, or to recover stolen

property from outside of Utah. This testimony clearly did not meet the Belflower standard.

        The government did not present sufficient evidence at the preliminary hearing to
        establish the jurisdictional element of 18 U.S.C. § 844(i) under Jones.

        In Jones, the United States Supreme Court changed the test used by the Circuit Court in

Belflower. It held that the proper inquiry when deciding whether a thing affects interstate

commerce is not into the function of the person who controls or uses the thing, but into the

function of the thing itself. See Jones, 529 U.S. at 854-55 (quotations omitted). 1

        Furthermore, the Jones court concluded that “the word ‘use,’” in section 844(i) signified

“’active employment.’” Jones, 529 U.S. at 855 (citations omitted). For this reason, section

844(i) “covers only property currently used in commerce or in an activity affecting commerce.”

Jones, 529 U.S. at 855. (emphasis added). Consistent with this, the Tenth Circuit holds that, to

affect interstate commerce, a vehicle must be “actively used in interstate commerce.” United

States v. Grassie, 237 F.3d 1199, 1208 (10th Cir. 2001) (citing United States v. Monholland, 607

F.2d 1311, 1316 (10th Cir. 1979); Jones, 529 U.S. at 854-55).


1
  Applying this test, the Jones court concluded that “that an owner-occupied residence not used for any commercial
purposes [did] not qualify as property used in commerce or commerce-affecting activity; arson in such a dwelling . .
. [was] not subject to federal prosecution under § 844(i).” Jones, 529 U.S. at 850-51.

                                                         4
  Case 2:20-cr-00182-DBB Document 31 Filed 06/26/20 PageID.455 Page 5 of 7




       The government’s evidence fell short of probable cause on the jurisdictional element of

section 844(i) under the Jones test. This Court received no evidence from which it could infer

that the patrol car destroyed by the protestors on May 30, 2020, was at that time actively

involved in activities affecting interstate commerce. The fact that the Salt Lake City Police

Department regularly conducts activities in interstate commerce, even if true, is not enough to

support an inference that the patrol car in this case was actively affecting commerce on that date.

Similarly, the fact that the vehicle may have been manufactured in another State is an example of

passive, rather than active use.

                        Agent Wright’s affidavit cannot be considered.

       Finally, this Court may not consider the affidavit filed by the government on June 25,

2020, in making the probable cause determination. The felony complaint in this case was filed

on June 3, 2020. Mr. Patton appeared on June 11, 2020, and was detained. On June 18, 2020,

this Court ordered the government to provide discovery to the defense and to produce all witness

statements in compliance with the Federal Rule of Criminal Procedure 26.2. The defense

received neither as of June 26, 2020. The preliminary hearing took place on June 23, 2020. At

the conclusion of the hearing this Court ordered the parties to brief whether the government

established probable cause for the jurisdictional element of section 844(i). The government did

not seek leave to reopen the hearing. On June 24, 2020, 14 days after Mr. Patton’s initial

appearance, the government filed the affidavit of Special Agent Jeffrey T. Wright who did not

testify at the preliminary hearing.

       First, this Court may not consider the affidavit because the defense did not have an

opportunity to cross-examine Agent Wright. Rule 5.1 allows the defendant to cross-examine

adverse witnesses at a preliminary hearing. See Fed. R. Crim. P. 5.1(f). Because the



                                                 5
  Case 2:20-cr-00182-DBB Document 31 Filed 06/26/20 PageID.456 Page 6 of 7




government chose to call another Agent at the hearing, Mr. Patton was denied the opportunity to

cross-examine Agent Wright. For this reason, the defense objects to the admission of his

affidavit in lieu of live testimony and moves this Court to not give it weight in the probable cause

determination.

       Second, this Court cannot consider the affidavit because the government failed to comply

with Rule 5.1(h). Federal Rule of Criminal Procedure 5.1 provides in pertinent part:

       (h) Producing a Statement.
       (1) In General. Rule 26.2(a)-(d) and (f) applies at any hearing under this rule, unless the
       magistrate judge for good cause rules otherwise in a particular case.
       (2) Sanctions for Not Producing a Statement. If a party disobeys a Rule 26.2 order to
       deliver a statement to the moving party, the magistrate judge must not consider the
       testimony of a witness whose statement is withheld.

Fed. R. Crim. P. (h). Rule 26.2 in turn requires that the government produce to the defense “any

statement of the witness that is in their possession and that relates to the subject matter of the

witness testimony.” Fed. R. Crim. P. 26.2(a). “Statement” under rule 26.2 include “a written

statement that the witness makes and signs, or otherwise adopts or approves” and “a substantially

verbatim, contemporaneously recorded recital of the witness’s oral statement that is contained in

any recording or any transcript of a recording.” Fed. R. Crim. P. 26.2(f). If the party fails to

produce a statement as required, “the court must strike the witness’ testimony from the record.”

Fed. R. Crim. P. 26.2(e). This is consistent to rule 5.1(h)(2) which also instructs the court to

disregard the testimony if the party does not comply with its obligations under rule 26.2. See

Fed. R. Crim. P. 5.1(h)(2).

       Even if this Court decides that the denial of the opportunity to cross-examine Agent

Wright does not preclude its consideration of the affidavit in lieu of live testimony, the Court

must strike it because the government did not comply with this Court’s rule 26.2 order from June

18, 2020. It is apparent from the affidavit, that the Agent interviewed two Salt Lake City Police


                                                  6
  Case 2:20-cr-00182-DBB Document 31 Filed 06/26/20 PageID.457 Page 7 of 7




Officers in preparing the affidavit. Despite this Court’s order, however, the government did not

provide Agent Wright’s reports or transcripts from these interviews to the defense. For this

reason, this Court should give no weight to the affidavit of the non-testifying witness which has

not been properly admitted into evidence.

       Finally, government’s failure to establish probable cause at the preliminary hearing needs

to be viewed in light of the fact that Mr. Patton has been incarcerated since June 3, 2020, and

that, as of today, 15 days have passed since his initial appearance. The government has had

ample time to obtain and produce sufficient evidence to establish probable cause at the

preliminary hearing. Yet, it appears from Agent Wright’s affidavit that the government has not

properly investigated the jurisdictional element of section 844(i) until the preliminary hearing

was concluded.

                                            Conclusion

       Based on the foregoing analysis, the Defendant asks this Court to find that the

government failed to prove probable cause of the jurisdictional element of 18 U.S.C. § 844(i). If

this Court so finds, the Defendant moves the Court to dismiss the complaint and release him

from custody.

                                                     DATED this 26th day of June, 2020.


                                                     /s/ Wojciech Nitecki
                                                     WOJCIECH NITECKI
                                                     Assistant Federal Public Defender


                                                     /s/ Kristen R. Angelos
                                                     KRISTEN R. ANGELOS
                                                     Assistant Federal Public Defender




                                                 7
